Citation Nr: 1435405	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction in the evaluation for major depressive disorder, from 70 percent to 50 percent, effective April 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The effective date of the rating reduction implemented in the November 2009 RO decision was revised in a January 2010 RO rating decision; the Veteran has appealed, contending that the reduction was improper and/or not warranted.

In March 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board observes that, during the course of this appeal, an August 2013 RO rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The November 2013 supplemental statement of the case for the rating restoration issue on appeal additionally included the TDIU issue in error; to date, no notice of disagreement has initiated any appeal of the TDIU issue.  This matter was discussed and acknowledged during the March 2014 Board hearing, and the Veteran was instructed that he still has the opportunity to initiate an appeal of the TDIU denial if he should choose to do so.  Accordingly, at this time, no TDIU issue is currently in appellate status.


FINDINGS OF FACT

1.  In May 2008, the RO granted a 70 percent rating for major depressive disorder, effective June 19, 2007, which was based on an April 2008 VA mental health examination.

2.  By a rating decision dated in January 2010, after a VA examination in June 2009 and after proper notice of the action, the RO reduced the rating assigned for the Veteran's major depressive disorder from 70 percent to 50 percent, effective from April 1, 2010.

3.  Resolving all doubt in the Veteran's favor, the competent and credible evidence fails to establish overall improvement of the major depressive disorder here at issue under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the rating for major depressive disorder, from 70 to 50 percent, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the sought restoration of a 70 percent rating for major depressive disorder, there is no reason to belabor the impact of the VCAA on the matter, since any notice or duty to assist omission is harmless.

Analysis

In May 2008, the RO granted service connection for major depressive disorder and a 70 percent disability rating was assigned effective from June 19, 2007.  The 70 percent rating was essentially based upon an April 2008 VA mental health examination report.

The Veteran underwent a new VA mental health examination in June 2009.  In July 2009, following the June 2009 examination, the RO entered a rating action proposing to reduce the Veteran's evaluation for major depressive disorder from 70 to 50 percent.  In November 2009, the RO implemented the proposed reduction, effective from February 1, 2010.  In January 2010, the RO issued a corrective rating decision revising the effective date of the reduction to April 1, 2010.

Congress has provided that a Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Because the 70 percent rating here at issue was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.

The United States Court of Appeals for Veterans Claims (Court) has noted, however, that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); see also 38 C.F.R. §§ 4.1, 4.2, 4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

In evaluating the evidence, the Board has also noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, GAF scores of 41 to 50 contemplate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

According to the applicable rating criteria, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A 30 percent rating will be awarded with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating will be assigned for major depression with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Here, the record shows that the 70 percent rating assigned for major depressive disorder in May 2008 was based upon VA examination findings.  For the purposes of appellate review of this claim for restoration of that 70 percent rating, the Board is not tasked with scrutinizing whether the Veteran's major depressive disorder met the criteria for a 70 percent rating at that time.  Rather, the Board's analysis operates from the acknowledgment that the RO determined (in the final May 2008 rating decision) that the Veteran's manifestations of major depressive disorder shown by the evidence at that time (featuring a April 2008 VA mental health examination report) met the criteria for a 70 percent rating.  The Board must determine whether an improvement in the disability has actually occurred and also whether that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Absent such a showing, there is not a sufficient basis for a proper reduction of the 70 percent rating.

The basis for the proposed reduction in the rating was the report of a June 2009 VA mental health examination.  The June 2009 VA examination report shows "Major depression, recurrent, moderate to severe, without psychotic features," with a GAF score of "55."  The original 70 percent rating was essentially based upon the April 2008 VA mental health examination report.  The April 2008 VA examination report shows "Major Depressive Disorder, single episode chronic, moderate severity," with a GAF score of "50."

The April 2008 VA examination report indicates that: "Consistent with records the veteran's self-report indicates that his depression has been ameliorated in part through use of medication through the present but current findings indicate that he continues to evidence significant depressive and anxiety related symptoms consistent with active formal diagnosis of ongoing depression."  The Veteran's subjective report of symptoms at that time included "I'm always somewhat hyper," and "get more easily angered than I used to...."  The Veteran reported a "history" of intermittent suicidal ideation "without intent or planning."  The Veteran described close family relationships.  The Veteran described problems with frustration, procrastination, loss of motivation and social avoidance since his cancer surgery.

The April 2008 VA examination report discusses objective findings, including that the Veteran was alert and oriented, with neat grooming and hygiene, mood mildly dysthymic, affect generally appropriate to content of conversation with full range, speech generally normal (at times on the rapid end of the normal spectrum).  The Veteran had a "mild tendency towards hyperarousal."  There were no delusions or hallucinations detected.  The Veteran did describe a history of occasional auditory hallucinations in the past 2-3 years, saying "he is not sure but he thinks he hears voices that are not really there."  The examiner found that these "appeared to be relatively infrequent and not terribly distressing to the veteran."  The Veteran was noted to have experienced regular crying spells, moderate episodes of agitation correlated with mood disturbance, loss of pleasure and anhedonia, feelings of sadness and intermittent pessimism and sense of failure and persistent feelings of personal worthlessness.  The Veteran also described regular feelings of worry, fear of loss of control and somatic symptoms he associated with anxiety and worry including abdominal discomfort and feelings of being hot and agitated.

The Board has compared the April 2008 VA examination findings to the June 2009 VA examination findings.  The June 2009 VA examination report notes that the Veteran was pleasant and cooperative, alert and oriented with speech generally normal in rate and tone.  The Veteran "did display some mild to moderate word finding problems."  The Veteran's mood was described as pleasant, his affect was "generally euthymic."  Thought process was presented as goal-directed and concrete.  The Veteran denied any psychotic symptoms such as hallucinations, delusions, or disorganized thinking, "although he did describe some sensory illusions such as thinking that he heard his name called at times."  The Veteran reported subjective memory problems, but denied major memory problems.  The Veteran reported that his sleep was very poor without medication and that this was one of his biggest stressors; he achieved adequate sleep with medication.  Judgment and personal insight were "fair," while "[i]mpulse control appears fair to poor."  The report's discussion of current signs and symptoms discussed the Veteran's insomnia, irritability, and "social isolation at times."  The Veteran reported anxiety and anhedonia with concerns about memory problems and difficulties with concentration and attention.  The examiner noted "impaired attention and concentration," "word finding problems," and he "did present with anxiety at times."  The Veteran also "presented with mild confusion at times during the interview."  The assessment of functional limitations on the activities of daily living included discussion of the Veteran continuing to struggle with motivation problems and procrastination: he "reported that his mental health symptoms impair his day to day functioning by causing him to put things off.  He feels that his energy is low and reported that he also suffers from anhedonia which negatively impacts his life as well."

The Board observes that a May 2011 VA mental health examination report further shows manifestations of major depressive disorder substantially consistent with the disability picture shown in the evidence above; no significant improvement is shown as the May 2011 findings appear to show essentially the same disability picture as was shown in the June 2009 VA examination report.  The Board finds that subsequent psychiatric evidence, more removed from the pertinent time of the rating reduction in question, does not present  a significant showing that the Veteran's major depressive disorder actually improved by the time of the rating reduction in 2010.

Based on review of all evidence, the Board finds that the preponderance of the evidence fails to demonstrate significant actual improvement of the major depressive disorder here at issue under the ordinary conditions of life and work.  Regardless of whether the RO found that the content of the June 2009 VA examination report failed to meet the criteria for a 70 percent rating, the Board finds that the Veteran was awarded the 70 percent rating on the basis of substantially the same details of disability manifestation in the prior evidence (featuring the April 2008 VA examination report).  The Board finds that the pertinent April 2008 and June 2009 VA examination reports are essentially consistent with each other.  Furthermore, the Board finds that the testimony presented by the Veteran and his spouse at the March 2014 Board hearing further reflects that the Veteran did not experience an actual improvement in the extent to which his major depressive disorder symptoms impact his functioning; the Board finds the testimony to be credible and essentially uncontradicted by the other evidence in this case.  The Board finds no substantially contrary evidence in the Veteran's broader set of VA treatment records.

Under the circumstances, and considering the totality of the evidence, the Board finds that the reduction in the evaluation for the Veteran's major depressive disorder was not proper.  The evidence, at a minimum, gives rise to a reasonable doubt on the question of whether any improvement in the Veteran's major depressive disorder actually occurred.  38 C.F.R. § 4.2.  Accordingly, restoration of the 70 percent rating for the Veteran's major depressive disorder is granted, effective from the date of reduction, April 1, 2010.



ORDER

Restoration of the 70 percent rating for major depressive disorder is granted, effective April 1, 2010, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


